DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 12/30/2021, are accepted and appreciated by the examiner. Applicant has amended claims 16-18, 20-21, 23, 25, 27-28, and cancelled claim 26.
The Examiner notes that amended “claim 2.1” appears to be a typo for “claim 21” and will be treated as such.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 16 and 28 are allowable over the prior art for the reasons set forth in the office action mailed on 9/30/2021. Further, due to the Applicant’s amendment the practical application of bearing defect detection is now positively claimed. Therefore there is the required integration into a practical application as required in Step 2A prong two, and the 101 rejection has been withdrawn. 
Dependent claims 17-25, 27 and 29-30 are allowable due to their dependence on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896